Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 8, 11, 12, 18, 20, and 23-32 were previously pending and subject to a Final Office Action having a notification date of May 6, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed an after-final amendment on June 30, 2021, that was not entered per the Advisory Action having a notification date of July 13, 2021.  Applicant then filed another amendment on July 22, 2021 (“Amendment”) amending claims 1, 2, 11, and 20 and canceling claims 23 and 24.  The Amendment is entered.
The present Notice of Allowance addresses pending claims 1, 2, 8, 11, 12, 18, 20, and 25-32 in the Amendment.

Allowable Subject Matter
Claims 1, 2, 8, 11, 12, 18, 20, and 25-32 are allowed.
The following is the Examiner’s statement of reasons for allowance:
Each of independent claims 1, 11, and 20 has been amended to include all the limitations of claims 23-24 which were indicated in the Final Office Action as reciting allowable subject matter.  
Accordingly, reasons for allowance for claims 1, 2, 8, 11, 12, 18, 20, and 25-32 (including both reasons for allowance over the prior art and subject-matter eligibility) can be found in the Final Office Action starting at page 61.

Also for reference, Int’l Pub. No. WO 03/021389 to Gogolak (“Gogolak”) generally discloses a method for assessing and analyzing one or more drugs, adverse effects and associated risks, and patient characteristics resulting from the use of at least drug of interest, and including selecting one or more cases for analysis that describe the behavior between at least one drug of interest and a patient genotype and profiling statistically derived values from multiple cases related to the safety of the at least one drug.  The resulting application allows for the correlation of drugs with the metabolizing characteristics of specific patient genotypes.  As such, the method shows how these drug/genotype interactions lead to increased or decreased chances for particular adverse reactions.  However, Gogolak appears to be silent regarding generation of a causal model specifically including, for each of a number of ADRs: generating a directed acyclic graph 
Furthermore, U.S. Patent App. Pub. No. 2015/0324693 to Hu (“Hu”) discloses a system for predicting drug-drug interactions based on clinical side effects, and including constructing a drug-drug interactions training dataset that includes pharmaceutical, pharmacokinetic or pharmacodynamics drug-drug interactions from multiple data sources for each of a plurality of drugs; constructing side effect features for each of the drugs from side effects associated with the drugs; and building, using the drug-drug interactions training dataset, a drug-drug interactions classifier that predicts adverse drug-drug interactions for drug pairs derivable from the drug.  However, Hu appears to be silent regarding generation of a causal model specifically including, for each of a number of ADRs: generating a directed acyclic graph data structure in a Bayesian learning framework, wherein the directed acyclic graph data structure represents each drug pattern of each of a number of candidate rules, in a set of candidate rules associated with the ADR, as a variable of the directed acyclic graph data structure; determining transition probabilities for transitions between variables specified in the directed acyclic graph data structure; determining causal relationships among one or more drug patterns, represented by the variables, and the ADR based on the directed acyclic graph data structure and the transition 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686